DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 13, 15-21, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 20170305179). 	Regarding claim 1, Zhang et al. teach “a method for printing on a substrate (claim 1) comprising a first step and a second step, wherein:  	the first step consists of:  		(a) applying onto a substrate one or more layers of an energy curable ink (claim 1a), and  		(b) applying one or more layers of a water-based coating over the top of the one or more layers of energy curable ink (claim 1c);  	the second step consists of:  		(a) actinically or electron beam curing simultaneously all the energy curable ink layers (final limitation of claim 1; paragraph 34), and  		(b) drying or removing the one or more layers of water-based coating (claim 1d).” 	Regarding claim 6, Zhang et al. further teach “wherein the substrate is first printed with one or more layers of an ink or coating which are all fully dried or cured prior to the first step (paragraph 19).” 	Regarding claim 7, Zhang et al. further teach “wherein the one or more energy curable ink layers are applied by digital, flexo, offset, or screenprinting processes, or a combination thereof (paragraph 58).” 	Regarding claim 8, Zhang et al. further teach “wherein the one or more water-based coatings are applied by flexo, rod, gravure, spray, or offset processes, or a combination thereof (paragraph 58).” 	Regarding claim 9, Zhang et al. further teach “wherein the substrate is a porous substrate selected from paper or paperboard that is non-woven or woven in the form of a flat sheet or web (paragraph 40).” 	Regarding claim 10, Zhang et al. further teach “wherein the substrate is a non-porous substrate selected from a polymer film or a metal foil in the form of a flat sheet or web (paragraph 41).” 	Regarding claim 11, Zhang et al. further teach “wherein the one or more energy curable ink layers comprise electron beam curable inks (paragraph 2).” 	Regarding claim 13, Zhang et al. further teach “wherein actinic curing is selected from UV cure, UV laser, UV LED, sunlight, and combinations thereof (paragraph 21).” 	Regarding claim 15, Zhang et al. further teach “wherein electron beam curing is done with radiation exposure at a dose of from about 10 kGy to about 40 kGy (paragraph 69).” 	Regarding claim 16, it is Examiner’s interpretation of the specification that embodiments wherein the water-based coating consists of essentially water, the water-based coating is removed.  Consequently, the claim corresponds to an alternative embodiment of claim 1, and therefore only that which is optional is recited, and does not define over the invention of Zhang et al.  	Regarding claim 17, Zhang et al. further teach “wherein the water-based coating contains essentially no acrylates (paragraph 49).”  	Regarding claim 18, Zhang et al. further teach “a printed article produced using the method of claim 1 (claim 47).” 	Regarding claims 19 and 20, the claims are directed to a product by process.   	Further regarding claim 19, Zhang et al. further teach “wherein the article is a packaging article (paragraph 41).”  Examiner interprets the article produced by Zhang et al. when the substrate is a plastic film to meet the limitations of “a packaging article” since a printed plastic film is more than capable of being used as packaging. 	Regarding claim 20, Zhang et al. further teach “wherein the article is an electronic article or component (paragraph 41).”  Examiner interprets the case wherein the article produced by Zhang et al. is produced on a metal film to meet the limitations of “an electronic article.” No definition of an “electronic article” is given in the specification.  Thus, since it is provided on a metal film, Examiner interprets it as being more than capable of being used in an electronic article. 	Regarding claim 21, Zhang et al. teach “a method for printing on a substrate (claim 1) comprising:  	a. 	a first step consisting essentially of in order:  		(1) applying onto a substrate one or more layers of an energy curable ink (claim 1a), and  		(2) applying one or more layers of a water-based coating over the top of the one or more layers of energy curable ink (claim 1c); and  	b. 	a second step comprising:  		(1) actinically or electron beam curing simultaneously all the energy curable ink layers (paragraph 34; final limitation of claim 1), and  		(2) drying or removing the one or more layers of water-based coating (claim 1d).” 	Regarding claim 23, Zhang et al. teach “a method for printing on a substrate (claim 1) comprising in order:  	a. 	a first step consisting essentially of:  		(1) applying onto a substrate one or more layers of an energy curable ink (claim 1a), and  		(2) applying one or more layers of a water-based coating over the top of the one or more layers of energy curable ink (claim 1c);  	b. 	a second step comprising: 		(1) actinically or electron beam curing simultaneously all the energy curable ink layers (paragraph 34, the final limitation of claim 1), and  		(2) drying or removing the one or more layers of water-based coating (claim 1d).” 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. 	Regarding claims 5 and 22, Zhang et al. further teach “wherein the second step comprises the steps of:  	c) actinically or electron beam curing simultaneously all the energy curable ink layers (final limitation of claim 1 and paragraph 34), and  	d) drying the one or more layers of water-based coating (claim 1d).” 	Zhang et al. fail to teach that steps c and d are performed in that order.  However, Examiner takes Official Notice that, at the time of the filing of the invention, one having ordinary skill in the art would recognize that there could still be some water left in the article after curing, and would want to remove as much as possible to, inter alia, make the product lighter.  	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to further dry the cured layered product of Zhang et al. in order to remove as much water as possible and to make the product lighter. 	Thus, when carrying out the proposed modification, the drying of claim 1d of Zhang et al. is no longer considered part of the second step, and the steps considered part of the second step would be the final limitation of claim 1 (curing simultaneously all the layers), and the added step of drying to remove as much water as possible.
 	Regarding claim 12, Zhang et al. teach all that is claimed, as in claim 1 above, including the presence of photoinitiators (paragraph 21), but fail to disclose “wherein the one or more energy curable ink layers comprise actinic curable inks which contain up to 15% or one or more photoinitiators.”  It has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, one having ordinary skill in the art would know the general conditions of the amount of photoinitiator to include, and would know that the amount affects the speed of curing of the composition.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the amount of photoinitiator up to 15% in order to determine the optimum amount.    	Regarding claim 14, Zhang et al. teach all that is claimed, as in claim 1 above, including that the curing can be done with UV (paragraph 21), but are silent with respect to the source of the UV, leaving the choice up to one having ordinary skill in the art.  Examiner takes Official Notice that, at the time of the invention, high voltage mercury bulbs or UV-LED lamps were common and well known sources of UV radiation used to cure UV-curable compositions.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use high voltage mercury bulbs or UV-LED lamps as the source of actinic radiation because they are known in the art to be suitable for the intended purpose.  See MPEP §2144.07. 
Response to Arguments
Applicant’s arguments filed 05/02/2022 have been fully considered but are not persuasive.  
With respect to the anticipation rejections of the independent claim(s), Applicant’s argument that Zhang et al. do not teach the elements as arranged in the claim is not correct.  Claims 1, 21, and 23 use in the preamble the term “comprising” that allows for other steps in the method other than those recited after the preamble.  The transitional term “comprising” is an open-ended term of art used in claim language and means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir. 1997).
With respect to the taking of Official Notice, Applicant argues that the Examiner has not provided a proper motivation to make the proposed modification, and requests documentary evidence.  However, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  See MPEP §2144(I).  In this instance, Examiner relies upon reasoning and knowledge generally available to one of ordinary skilled in the art; that is, that one having ordinary skill in the art would recognize that there could still be some water left in the article after curing, and would want to remove as much as possible to, inter alia, make the product lighter.  Examiner asserts that since this rationale is based upon reasoning and the common sense of the ordinary artisan, there is no need for documentary evidence as the reasoning stands on its own.  Furthermore, Applicant has not presented any arguments or evidence as to why the logic and reasoning provided are flawed.  Thus, Examiner maintains that the reasoning and rationale provided in the obviousness rejection is proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/           Primary Examiner, Art Unit 2853